Exhibit 21.1 List of Subsidiaries Name JurisdictionofOrganization TriLinc Global Impact Fund – Asia, Ltd CaymanIslands TriLinc Global Impact Fund – Latin America, Ltd Cayman Islands TriLinc Global Impact Fund – Trade Finance, Ltd Cayman Islands TriLinc Global Impact Fund – African Trade Finance, Ltd Cayman Islands TriLinc Global Impact Fund – Africa, Ltd Cayman Islands TriLinc Global Impact Fund – African Trade Finance II, Ltd Cayman Islands TriLinc Global Impact Fund – Latin America II, Ltd Cayman Islands TriLinc Global Impact Fund – Asia II, Ltd Cayman Islands TriLinc Global Impact Fund – Cayman, Ltd Cayman Islands
